         Case 1:20-cv-00006-PKC Document 12
                                         11 Filed 05/11/20 Page 1 of 2


                                 UNITED STATES
                     SECURITIES AND EXCHANGE COMMISSION
                                     NEW YORK REGIONAL OFFICE
                             BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                      NEW YORK, NY 10281-1022

DIVISION OF ENFORCEMENT                                                      PAUL G. GIZZI
                                                                             SENIOR TRIAL COUNSEL
                                                                             (212) 336-0077
                                                                             gizzip@sec.gov
                                           May 11, 2020
Via ECF
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re: SEC v. Debo, 20-cv-6 (PKC) (S.D.N.Y.)
Dear Judge Castel:
         Plaintiff Securities and Exchange Commission (“Commission”) respectfully writes to
seek a 60-day adjournment of the initial pretrial conference currently scheduled for May 21,
2020. As described in the March 9, 2020 letter to Your Honor (Doc. 9), the Commission has
made a request under the Hague Convention to serve the sole defendant in this action, Ulrik
Debo (“Debo”), in the United Kingdom, but the Commission staff does not yet know whether
service has been effected. The Court previously granted one Commission request to adjourn the
initial pretrial conference (Doc. 10).
       As background, the Commission filed this action on January 2, 2020. The same day, the
United States Attorney’s Office for the Southern District of New York (“USAO”) unsealed
criminal charges against Debo and others in United States v. Ciapala, 19-cr-874 (GBD)
(S.D.N.Y.). The Commission understands that Debo was arrested in the U.K. and is currently
being detained in the HMP Wandsworth facility in London. The Commission understands that
the USAO is seeking Debo’s extradition to the United States to face the criminal charges. 1 At
present, no counsel has entered an appearance on Debo’s behalf either in the criminal case or in
this Commission action.
       On January 17, 2020, the Commission sent an initial service request under the Hague
Service Convention (the Hague Convention on the Service Abroad of Judicial and Extrajudicial
Documents in Civil or Commercial Matters), with the Court’s Initial Pretrial Conference Order
(Doc. 8), to the Royal Court of Justice in London for delivery to Debo. The Hague initial service
request was returned, however, because it did not include Debo’s U.K. prisoner number, which
was not publicly available. The Commission subsequently obtained the prisoner number through
the U.K. Financial Conduct Authority, the Commission’s counterpart in the U.K. On March 4,
the Commission sent a second Hague Service Convention request to the Royal Court, which
request appears to have been delivered on March 6. The Commission understands that, under

1
       The USAO proceeding includes criminal charges against Kenneth Ciapala, a Swiss
resident, and his Swiss company, Blacklight SA. The Commission filed separate actions against
Ciapala and Blacklight—SEC v. Bajic, 20-cv-7 (LGS) (S.D.N.Y.) and SEC v. Ciapala, 20-cv-8
(PGG) (S.D.N.Y.).
         Case 1:20-cv-00006-PKC Document 12
                                         11 Filed 05/11/20 Page 2 of 2
Hon. P. Kevin Castel
May 11, 2020
Page | 2

normal circumstances, it takes approximately two months for service to be completed in the U.K.
under the Hague Service Convention. Service in the U.K. may be delayed as a result of the
Covid-19 pandemic. In addition, the Commission is currently operating in a mandatory telework
environment due to the pandemic, and is not able to determine whether a return of service has
been received in the Commission’s New York Regional Office.
        The Court’s Initial Pretrial Conference Order, which scheduled a conference under
Federal Rule of Civil Procedure 16, directed the parties to submit a joint letter five business days
before the conference, which would be due on May 14. The Commission respectfully requests
that the Court adjourn the conference for 60 days. If the Court prefers to hold the conference on
May 21 as scheduled, the Commission is prepared to submit its own proposed scheduling letter
by May 14, and respectfully requests that the conference be held telephonically.
                                                      Respectfully submitted,
                                                      /s/ Paul G. Gizzi
                                                      Paul G. Gizzi
                                                      Senior Trial Counsel




            Initial conference adjourned from May 21 to July 27, 2020 at
            12:00pm. It will be conducted telephonically. The dial-in
            information for the call is below:

            Dial-in: (888) 363-4749
            Access Code: 3667981


            SO ORDERED.
            May 11, 2020
